Citation Nr: 1314920	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  06-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty for training from November 1974 to March 1975 and had active duty service from April 1978 to July 1983.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2008, January 2010, and December 2011, the Board remanded the claim for additional development.  The Board most recently remanded the claim in October 2012 so that the Veteran could be afforded a hearing before a Veterans Law Judge (VLJ).  

In August 2008, the Veteran testified at a personal hearing before a now retired VLJ.  In a September 2011 letter, the Veteran was informed that the VLJ who conducted the August 2008 hearing was no longer employed at the Board, and he was given the option of appearing at another hearing before the Board.  Following his request for an additional hearing, the Veteran testified before the undersigned VLJ during a hearing held at the RO in February 2013.  Transcripts of the August 2008 and February 2013 hearings have been associated with the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's current psychiatric disability, a mood disorder, had its onset in service.


CONCLUSION OF LAW

A mood disorder was incurred during the Veteran's period of active duty service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order for a claim for service connection for posttraumatic stress disorder (PTSD) to be successful, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In terms of his present disability, the medical evidence reflects multiple psychiatric diagnoses rendered during the course of the Veteran's claim.  Post-service VA and private medical records show that he has been diagnosed with depression, PTSD, major depressive disorder, a personality disorder, intermittent explosive disorder, an anxiety disorder, and an adjustment disorder.  Most recently, he was diagnosed with a mood disorder with psychotic features during a February 2012 VA examination.  

As noted above, personality disorders are not diseases or injuries for VA compensation purposes.

The Veteran attributes his current psychiatric disability to multiple incidents that reportedly occurred during his active duty service from 1978 to 1983.  He has not claimed that his psychiatric disorder is related to or was aggravated by his reservist service.  As reflected in his hearing testimony and multiple written statements, he claims that his psychiatric disorder began during his basic training at Fort Hood, Texas.  He described an incident during which he "snapped" and/or had a panic attack during training.  The Veteran also stated that in 1978, he was punished for not singing during a formation run.  He claims that he was assigned to "police up" a small area under a building (similar to a crawl space) where there were snakes and spiders.  The Veteran also attributes his current psychiatric disorder to an incident during his air assault training when he almost fell out of a helicopter.  While stationed at Schofield Barracks in Hawaii, the Veteran claims that during Intel training other soldiers portrayed foreign officers during a role playing exercise.  He claims that during this training he "snapped," "blacked out," and attacked one of the "foreign" officers who he essentially believed was a enemy due to his military training.  The Veteran claims that he attempted suicide on multiple occasions while on active duty following these incidents, and he states that he received psychiatric treatment while stationed at Fort Hood and Schofield Barracks.  

Here, the Board acknowledges that the Veteran primarily claims that he has PTSD as a result of these just described in-service events.  As discussed below, the most persuasive medical evidence, the reports of the VA examinations performed in response to his claims, show that he does not meet the diagnostic criteria for PTSD.  However, he does have a mood disorder, variously diagnosed, that the Board has determined is related to his active service.

Regrettably, the Veteran's complete service treatment records are unavailable for review.  The service treatment records that have been associated with the claims file are negative for a psychiatric diagnosis.  

Private treatment records dated in October 1995 and November 1995 reflect the first evidence of Veteran's post-service psychiatric treatment following suicide attempts.  These records include his report of a history of chronic depression since the 1970s.  

A June 2003 VA psychiatric initial assessment record documents the Veteran's report of experiencing psychiatric symptomatology while on active duty.  He reported first experiencing symptoms during basic training when he "snapped" and felt feelings of intense anger and he "took off running."  He also reported having psychiatric symptoms due to the incident at Fort Hood during which he had to work under a building.  As a third incident, the Veteran reported a suicide attempt that occurred during his service at Schofield Barracks, which he stated was caused by stress.  Following the clinical examination, dysthymia was diagnosed.

A June 2005 VA psychology treatment record reflects the Veteran's report of a long psychiatric history beginning in service.  His reported history was significant for suicide attempts, self-mutilation and self injury, poor stress tolerance, periods of social isolation, low self-esteem and self-deprecation, and blackout periods.  He was diagnosed with dysthymia and an adjustment disorder.  

A September 2005 VA discharge summary report shows that the Veteran received inpatient treatment for his psychiatric symptomatology.  The Veteran reported having difficulty dealing with other troops and officers while in the military.  He described a feeling of persecution during this service because he was made to do ridiculous tasks such as cleaning the area under a building.  Following additional reports of his psychiatric history, and based on a clinical examination, the Veteran was diagnosed with major depressive disorder, bipolar affective disorder versus schizoaffective disorder, dysthymia by history, and borderline personality disorder by history.  

During a March 2006 VA mental health consultation, the Veteran reported experiencing multiple psychiatric symptoms.  He reported that he first saw a psychiatrist in 1978 and 1979 while stationed at Fort Hood due to a panic attack and depression after a sergeant placed him under a building for a detail.  He also stated that he was hospitalized in 1982 or 1983 while assigned to Schofield Barracks after an overdose of pills.  The examiner noted that the Veteran had a history of physical and emotional abuse, to include abuse by the sergeant who assigned him to work under a building.  Based on a mental status examination, the examiner provided diagnoses of PTSD and bipolar disorder.

An April 2006 VA treatment record reflects the Veteran's report of receiving psychiatric treatment in service following the incident when he assaulted someone during the role playing exercise and also following his overdose of pills during a suicide attempt.  He also described the incident during which he feared falling from a helicopter.  Based on the clinical examination results, the Veteran was diagnosed with PTSD and bipolar disorder.

A December 2006 VA treatment record shows the Veteran's report of nightmares and flashbacks of when he almost fell out of a helicopter.  The examiner noted that the Veteran had periods of dissociation when he reached a level of stress that he found to be intolerable.  He was assessed as having PTSD and bipolar disorder with explosive disorder and dissociative episodes.  

A June 2007 VA mental health assessment resulted in diagnoses of chronic PTSD and a mood disorder, not otherwise specified.

In support of his claim, the Veteran submitted a letter from his daughter, who described her perceptions of his psychiatric symptomatology.  She recalled that during the Veteran's service at Fort Hood, he was always angry and yelling and wanted to kill himself or anyone else.  According to his daughter, the Veteran did not get along with someone at work.  His daughter further stated that during the Veteran's service in Hawaii, he would blow up for no reason, was disciplined for hitting a superior, and tried to overdose.  

Following a September 2010 VA examination, a VA psychologist diagnosed the Veteran with bipolar disorder, intermittent explosive disorder, and a personality disorder.  The psychologist opined that it was at least as likely as not that the Veteran's mental conditions began during his adolescence, progressed during his military service, and continued and were exacerbated following his military service.  He noted that the Veteran's mental conditions followed a progression over his life span, with more serious effects during his post-military services.  

The VA examiner further commented in a December 2010 addendum report that the Veteran's mental conditions most likely as not started during his adolescence but at a sub-clinical level that did not require medical or psychiatric care.  The examiner further opined that the Veteran's mental conditions progressed during his military career at a sub-clinical level.  He stated that the military environment most likely gave the Veteran structure and stability and prevented an exacerbation of his condition.  The examiner ultimately concluded that the Veteran's psychiatric diagnoses were not due to his military service and the mental conditions became clinically significant post service.

As previously noted, the most recent February 2012 VA mental disorders examination revealed, in part, a diagnosis of a mood disorder.  The VA examiner stated that he could not reliably establish the date of onset of this disorder.  He stated, however, that the evidence reviewed suggested a post service onset, and he noted that there was no evidence of a military mental health diagnosis or treatment.  The examiner noted that the Veteran's post-military psychiatric treatment was largely related to suicidal ideations and behaviors, which the examiner stated were often signs of a borderline personality disorder or severe borderline personality traits.  

Given the foregoing, the Board notes that the medical opinions of record and the competent and credible lay statements have placed the evidence in a state of equipoise regarding whether the Veteran's current psychiatric disorder began during his military service.  The medical evidence includes the most recent psychiatric diagnosis of a mood disorder, along with the Veteran and his daughter's competent and credible lay statements regarding the in-service onset of his psychiatric condition.  Indeed, the Veteran has consistently stated that his current psychiatric disorder began during his active duty service and that he experienced psychiatric symptoms while in the military, to include suicidal thoughts.  Although his reports are not documented in the available service treatment records, the Veteran is capable of reporting his in-service psychiatric symptoms and military experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, the Board notes that that the Veteran made multiple reports of his in-service psychiatric condition prior to filing a claim for service connection for a psychiatric disorder in September 2005, further lending to his credibility.  The Board ultimately finds the Veteran's statements in this regard to be competent and credible evidence of the in-service onset of a mood disorder.  

The Board recognizes that the claims file also includes the September 2010, December 2010, and February 2012 VA opinions essentially that the Veteran's current psychiatric disorder is not related to his military service.  The 2010 opinions support the proposition that the Veteran's current psychiatric disability was present during service.  Although the opinions also support the existence of the psychiatric disability prior to the Veteran's entrance onto active duty, the Veteran was not found to have a psychiatric disorder on an examination for entrance onto active duty and the evidence does not clearly and unmistakably establish that he had an acquired psychiatric disorder before entering active duty.  Therefore, the presumption of soundness has not been rebutted.  Moreover, the examiners did not take into account the Veteran's credible lay statements regarding the in-service onset of his psychiatric condition.  In addition, the Board highlights that, other than the absence of documented in-service psychiatric diagnoses, the VA examiners did not provide detailed rationales to support their opinions against the claim.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, the Board does not find the September 2010, December 2010, and February 2012 VA opinions to be more probative as compared to the other evidence of record.  Given this, the Board finds that the medical and lay evidence of record has placed the record in equipoise as to whether the Veteran's psychiatric disability is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As a point of equipoise has been reached in the matter, the Board resolves all doubt in the Veteran's favor and finds that service connection for his currently present acquired psychiatric disorder, currently classified as a mood disorder, is warranted.



ORDER

Service connection for a psychiatric disability, currently diagnosed as a mood disorder, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


